Citation Nr: 9925614	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-02 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral ankle 
disabilities.

4.  Entitlement to service connection for the residuals of a 
right eye injury.

5.  Entitlement to service connection for a left eye 
disability.

6.  Entitlement to service connection for a bilateral ear 
disability.

7.  Entitlement to service connection for an unspecified 
systemic condition.

8.  Entitlement to an initial compensable evaluation for low 
back strain.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1991 to 
March 1993.  He also had prior service in the U.S. Marine 
Corps Reserve, including periods of active duty for training 
and inactive duty training, including from May to October 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles Regional Office (RO).  
In August 1997, the Board remanded this matter for additional 
development of the evidence.  


FINDINGS OF FACT

1.  The veteran failed to appear for scheduled VA medical 
examination without good cause shown.

2.  Although a left knee disability was noted in service, the 
record contains no competent medical evidence of current left 
knee disability which is linked or related to service or any 
incident therein.

3.  Hypertension was not shown in service; there is no 
indication that hypertension was manifest to a compensable 
degree within the one year presumptive period following 
service, and there is no current evidence of hypertension.

4.  Although the veteran reported bilateral ankle pain in 
service, the record contains no competent medical evidence of 
a current left or right ankle disability which is linked to 
service or any incident therein.

5.  The record contains no competent medical evidence of a 
current right or left eye disability which is linked to 
service or any incident therein.  

6.  A bilateral ear disability was not shown in service and 
the record contains no competent medical evidence of a 
current bilateral ear disability (including a hearing 
disability for VA compensation purposes) which is linked to 
service or any incident therein.  

7.  A systemic condition manifested by whole body aches was 
not evident in service and the record contains no competent 
medical evidence of such current systemic disability which is 
linked to service or any incident therein.  

8.  The evidence of record is silent as to any current low 
back symptomatology.


CONCLUSIONS OF LAW

1.  The claims of service connection for left knee 
disability, hypertension, bilateral ankle disability, 
residuals of right eye injury, left eye disability, bilateral 
ear disability, and an unspecified systemic condition, are 
not well grounded.  38 U.S.C.A. 5107(a) (West 1991).

2.  The criteria for a compensable rating for low back strain 
have not been met at any time since the effective date of 
grant of service connection for such disability.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
and 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's August 1986 military enlistment medical 
examination report is negative for pertinent complaint or 
abnormality.  On clinical evaluation, his lower extremities, 
eyes, pupils, ears, spine, heart and vascular system were 
normal.  A blood pressure reading of 120/80 was recorded.  
Refractive error of the right eye was noted; uncorrected 
visual acuity in the left eye was 20/20.  Audiometric 
examination showed right ear pure tone thresholds of 10, 15, 
0, and 5 decibels at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively; left ear pure tone thresholds were 15, 10, 0, 
and 5 decibels at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  

In May 1987, the veteran was seen for left ankle pain, 
reporting a history of a twisting injury.  Slight edema was 
noted with no erythema or increased temperature.  The 
diagnosis was mild left ankle sprain.  On military separation 
medical examination in October 1987, no pertinent complaints 
or abnormalities were recorded.  The veteran's blood pressure 
was 135/90 and a chest X-ray was normal.  His ears, eyes, 
lower extremities and musculoskeletal system were also normal 
on clinical evaluation.  Audiometry showed right ear pure 
tone thresholds of 15, 5, -5, and 0 decibels at 1,000, 2,000, 
3,000 and 4,000 hertz, respectively; left ear pure tone 
thresholds were 20, 5, -5, and 5 decibels at 1,000, 2,000, 
3,000 and 4,000 hertz, respectively.  

In November 1988, the veteran was examined to determine 
fitness for airborne duty.  On examination, no pertinent 
complaint or abnormality was recorded.  The blood pressure 
was 118/80 and refractive error of the right eye was again 
noted.  Uncorrected visual acuity in the left eye was 20/20.  
Clinical evaluation of the ears, eyes, pupils, heart, 
vascular system, and lower extremities was normal.  In 
January 1989, the veteran reported that there had been no 
change in his health since his last physical examination.

In January 1990, he complained of right knee pain, stating 
that he injured it jumping from a truck.  Examination showed 
swelling and limited range of motion, but no other deformity.  

In February 1991, it was reported that he had injured his 
left knee and leg jumping from a helicopter; he also reported 
right knee pain due to a history of a twisting injury.  The 
assessment was possible right meniscal tear and left leg 
strain.  Later that month, he again sought treatment, 
reporting that he had jumped from a plane, landed in a pot 
hole, twisted his left ankle, and landed on both knees.  
Examination showed no edema or discoloration; there was full 
range of motion, although the veteran was unable to squat 
because of his left knee.  The assessment was resolving 
injury to both knees and left ankle.  Also in February 1991, 
the veteran was seen in the optometry clinic where refractive 
error of the right eye was noted.  

In May 1991, he sought treatment for low back pain after he 
jumped from a plane, landed on his feet, and fell backwards 
on a rock.  X-ray examination of the lumbar spine, as well as 
neurological examination, was normal.  The assessment was 
contusion of the lumbar area.  He was seen again the 
following week with continued complaints of low back pain 
radiating to the left side.  The assessment was muscle strain 
to back.  In June and July 1991, he reported low back pain 
with spasms and numbness in the left leg.  The assessment was 
chronic low back pain with left leg paresthesis, rule out 
herniated nucleus pulposus.   

At a July 1991 physical therapy consultation, the assessment 
was probable myofascial pain syndrome.  In August 1991, 
magnetic resonance imaging (MRI) of the lumbar spine was 
normal.  Subsequent physical therapy evaluations show that 
the veteran's low back pain continued.  

In January 1992, the veteran was examined in connection with 
a Medical Board.  The report noted that he had been well 
until about 5 months previously when he injured his low back 
in a parachuting accident.  Since then, he complained of a 
burning, pinching sensation in his low back associated with 
occasional paresthesias in the medial foot and toes.  He 
reported that his pain was constant and increased with 
turning, jumping, or lifting.  The report noted that the 
veteran had undergone conservative treatment with three 
months of physical therapy and nonsteroidal anti-inflammatory 
agents with little improvement.  He denied bowel or bladder 
symptoms.  Physical examination showed that he was well-
developed and in no acute distress.  There was tenderness 
over the lumbosacral spine and paraspinal muscles.  He was 
able to forward flex to reach his knees; extension was to 
zero degrees.  Lateral flexion was to 20 degrees, 
bilaterally.  Straight leg raising was negative at 90 
degrees, bilaterally, except for low back pain.  Strength was 
full in all major muscle groups of both lower extremities.  
Sensation was intact in both lower extremities and gait was 
normal.  Deep tendon reflexes were 1+ and symmetric at the 
knees and ankles.  Laboratory and radiological studies, 
including a December 1991 X-ray and an August 1991 MRI, were 
normal.  There were no complaints or findings pertaining to 
the knees, ankles, eyes, ears, or cardiovascular system and 
the report noted that "[o]ther conditions are not present 
which in themselves merit inclusion or consideration by the 
Board."  The diagnosis was myofascial low back pain and the 
Board recommended that the veteran be returned to six months 
of limited duty with monthly medical follow-up and physical 
therapy.

Subsequent treatment records show that the veteran continued 
to complain of low back pain.  In April 1992, he was seen for 
follow-up of low back pain.  He also had complaints of left 
knee pain, secondary to long work hours.  He reported that he 
injured his left knee in a parachute injury and had 
experienced pain since that time.  The assessments were 
myofascial low back pain, patellar tendinitis of the left 
knee, and patellar femoral syndrome of the left knee.  

In June 1992, he again reported continued low back pain and 
stiffness.  Physical examination showed forward flexion to 
the mid calves; extension was to 10 degrees and lateral 
flexion was to 20 degrees.  Gait was normal and straight leg 
raising was negative to 9 degrees.  Neurological examination 
was normal.  The impression was myofascial pain of the 
lumbosacral spine and a Physical Evaluation Board was 
recommended.  In July 1992, he reported a sharp pinching pain 
in his low back radiating to his toes and stated that he had 
occasional difficulty walking due to pain.  He denied bowel 
and urinary symptoms, as well as impotence or a foot drop.  
The examiner noted that the veteran had been diagnosed with 
myofascial pain syndrome, although the veteran reported that 
a recent MRI by a private physician had shown a bulging disc.  
Physical examination showed that the veteran's gait was 
normal, as was heel and toe walking.  Deep tendon reflexes 
were symmetrical bilaterally and there was no spinal 
tenderness.  The assessment was low back pain, questionable 
herniated nucleus pulposus by history.  The examiner noted 
that the veteran was awaiting a Physical Evaluation Board for 
a medical discharge.  

In August 1992, he was seen with complaints of redness in his 
right eye with slight pressure for the past two days.  He 
denied a history of trauma or any other symptoms.  Visual 
acuity was 20/40 in the right eye and 20/20 in the left eye.  
Examination showed redness in the cornea of the right eye; 
the assessment was right corneal abrasion.  On follow-up 
later that month, the assessment was resolved corneal 
abrasion.

There are no subsequent service medical records in the claims 
folder; the veteran's DD Form 214 indicates that he was 
discharged in March 1993 by reason of a physical disability.  

In March 1993, the veteran's application for VA disability 
benefits was received at the RO.  Specifically, he claimed 
entitlement to service connection for numerous disabilities, 
including the disabilities set forth on the cover page of 
this decision.

By May 1993 letter, the RO notified the veteran that they 
were making arrangements for a VA medical examination and 
would shortly notify him of the time and place to report.  He 
was further notified that if he did not report for 
examination, his claim could be disallowed.  

In July 1993, a VA Medical Center (MC) notified the RO that 
the veteran had failed to report for his scheduled medical 
examination.

By January 1994 rating decision, the RO denied service 
connection for, inter alia, a left knee disability, 
hypertension, bilateral ankle disability, residuals of right 
eye injury, left eye disability, bilateral ear disability, 
and an unspecified systemic condition (claimed as "whole 
body aches at night and in morning").  The RO also granted 
service connection for a low back disability and assigned it 
an initial noncompensable rating.  

In September 1994, the veteran disagreed with the RO 
decision, indicating that "I was never given a compensation 
and pension examination."  Following issuance of a Statement 
of the Case, anappeal was perfected with the issues set forth 
on the cover page above.  Although he submitted no 
substantive argument on his January 1995 substantive appeal, 
he requested a hearing before a Member of the Board at the 
RO. 

By February 1995 letter, the RO notified the veteran that his 
name had been placed on a list of persons who had requested a 
travel Board hearing.  He was notified that it could be some 
time before such hearing could be held and he was advised 
that he could request a hearing before a local Hearing 
Officer.  The RO indicated that unless they heard otherwise 
from him, however, he would remain on the list of those who 
had requested a travel Board hearing and would be notified 
when a hearing date became available.  The veteran did not 
respond and the letter was not returned as undeliverable.  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).

By February 1996 letter sent to his last known address of 
record, the RO again notified the veteran that it could be 
some time before his requested travel Board hearing could be 
held; he was again offered the opportunity to attend a 
hearing before a Hearing Officer at the RO.  In February 
1996, the RO letter was returned by postal authorities as 
undeliverable with a notation that the forwarding address had 
expired.

Thereafter, the veteran was scheduled for a personal hearing 
before a Member of the Board at the RO in July 1997.  
Notification of the time and date of the hearing was sent to 
his last known address of record (the same address to which 
all previous correspondence had been sent); that letter was 
also eventually returned as undeliverable.  

The matter then came to the Board.  Because the record did 
not contain a copy of the letter to the veteran notifying him 
of the VA medical examinations, and since he had not been 
provided notice of the provisions of 38 C.F.R. § 3.655 
pertaining to the consequences of his failure to appear for 
examinations, the Board remanded the matter to the RO for 
appropriate action in August 1997.  

While the matter was in remand status, the RO attempted to 
locate a more recent address for the veteran.  The record 
shows that the RO contacted the veteran's representative who 
responded in September 1997 that they did not have a more 
recent address for the veteran.  In October 1997, the RO 
located a more recent address for the veteran through further 
investigation.  

By February 1998 letter to the more recent address, the RO 
notified the veteran that his case had been remanded and 
asked him for additional evidence.  In addition, the RO 
advised him that if he wished to attend a hearing before a 
member of the Board at the RO, he should contact their 
office.  The veteran did not respond and there is no 
indication that the letter was returned as undeliverable.

By April 1999 letter to his latest address of record (the 
same address to which the February 1998 letter was sent), the 
veteran was notified that he had been scheduled for VA 
medical examination and he was advised of the time and place 
to report.  He failed to report for his examination and there 
is no indication of record that the notification letter was 
returned as undeliverable.

In May 1999, the RO issued a Supplemental Statement of the 
Case to the veteran's latest address of record; it was 
returned as undeliverable with a notation that the veteran's 
forwarding address had expired.  The case was then returned 
to the Board.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Additionally, where a veteran 
served continuously for a period of 90 days or more and 
certain chronic diseases, including hypertension, arthritis, 
or sensorineural hearing loss, become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309 
(1998).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1998).  As the 
veteran is not shown to have served in combat, 38 U.S.C.A. 
1154(b) is not applicable in this case.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. 5107(a).  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has set forth the parameters of 
what constitutes a well-grounded claim, i.e., a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in- service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible. 38 U.S.C.A. 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. 5107(a) 
(West 1991).

III.  Analysis

As set forth above, a determination of service connection 
requires a finding of the existence of current disability and 
a determination of a relationship between that disability and 
an injury incurred in service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In this case, there is no post-service 
medical evidence of record because the veteran has failed to 
report for scheduled VA medical examinations or otherwise 
provide evidence of a current disability as requested by the 
RO.  

Under applicable criteria, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, if the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member.  38 
C.F.R. § 3.655 (1998).

In this case, the evidence shows that the veteran failed to 
report for scheduled VA medical examinations in July 1993.  
Because the record did not contain documentation that the RO 
had notified the veteran of these VA medical examinations at 
his most recent address of record, the Board remanded this 
matter in August 1997 for additional development.  

The evidence shows that the RO developed the record 
consistent with the Board's August 1997 remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran was 
again scheduled for VA medical examinations, but he failed to 
report.  The record also shows that RO utilized the most 
recent address of record in notifying him of those 
examinations (as well as attempted to locate a more recent 
address for the veteran).  Their efforts in this regard are 
well documented above and throughout the claims folder.  

While it is not clear that the veteran received the most 
recent notice to report for VA medical examination, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that in 
the normal course of events, it is the burden of the 
appellant to keep the VA apprised of their whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The failure of a claimant to advise VA of 
his correct address is not one of the circumstances 
identified in 38 C.F.R. § 3.655 as "good cause" for the 
failure to report for examination, and Hyson would appear to 
indicate that it could not be a "good cause."

In view of the foregoing, the Board finds that the veteran's 
failure to appear for a scheduled VA examination is without 
good cause, as he did not receive or respond to 
correspondence sent by the RO, or otherwise contact the RO or 
his representative with his new address, despite having 
knowledge of his pending appeal.  Thus, the Board must 
adjudicate the veteran's claims based on the evidence of 
record.  38 C.F.R. § 3.655.

In that regard, it is noted that in August 1999 written 
argument, the veteran's representative argued that the 
development requested by the Board in its remand had not been 
completed because "[w]e believe the RO should have contacted 
the Post Office and find out if there was another 
address/telephone number for the [veteran].  Maybe, he didn't 
appear [for his VA medical examinations] because he never 
received the VA letters."  For the reasons set forth above, 
the Board finds that a remand is not appropriate for the 
actions requested by the veteran's representative.  Again, it 
is the veteran's burden to keep VA apprised of his 
whereabouts.  Hyson, 5 Vet. App. at 265.  

It is also noted that in February 1999 written arguments, the 
veteran's representative requested that the matter be 
remanded to afford the veteran the travel Board hearing he 
requested.  Again, the veteran has been afforded ample 
opportunity to attended such a hearing, and he has failed to 
avail himself of that option.  Pursuant to 38 C.F.R. § 
20.702(d) (1998), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  Thus, the Board finds that a 
remand is not necessary and will proceed with consideration 
of the claims based on the evidence of record.

Left knee disability

In this case, the service medical records clearly establish 
that the veteran was treated in service for a left knee 
disability.  In February 1991, he was seen for left knee and 
leg pain after he jumped from a helicopter.  Although 
physical examination showed no edema, discoloration, or 
limited motion, the veteran was unable to squat because of 
his left knee.  In April 1992, he again complained of left 
knee pain; the assessments included patellar tendinitis of 
the left knee, and patellar femoral syndrome of the left 
knee.  

However, the remaining service medical records are negative 
for notation of left knee disability, and given the absence 
of post-service medical evidence, there is no showing of 
current left knee disability.  Essentially, it is unclear if 
the disability diagnosed during service resolved, resulted in 
residual disability or represented a chronic condition.  The 
Board notes that unfortunately a separation examination is 
not of record, making such a determination even more 
difficult.  The only post-service evidence of left knee 
disability are the veteran's own statements contained in his 
March 1993 application.  However, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, his statements that he has current left knee 
disability of service origin are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In Degmetich v. Brown, 104 F. 3d 1328, 1331-33 (1997), the 
Federal Circuit held that an award of service connection 
requires proof of a current disability at the time of 
application.  See also Gilpin v. West, 155 F.3d 1353, 1355-56 
(Fed. Cir. 1998) (noting that "[a] current disability cannot 
exist without some evidence of its existence"; therefore, an 
award of service connection pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.304(f) requires proof of a "current 
disability" and "current symptomatology"). 

Unfortunately, due to the fact that the veteran has not 
responded to the RO's requests, evidence necessary to the 
establishment of service connection, namely competent 
evidence of a current disability of the left knee linked to 
those manifestations and/or diagnoses made during service, is 
not of record.  Absent such evidence, the claim is not well 
grounded and entitlement to service connection for a left 
knee disability must be denied.  Epps, 126 F.3d at 1468; 38 
U.S.C.A. § 5107(a).

Hypertension

With respect to this issue, the Board notes that the term 
hypertension means that the diastolic blood pressure is 
predominately 90 or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 or greater with a diastolic blood pressure 
of less than 90.  38 C.F.R. § 4.104, Note following 
Diagnostic Code 7101 (1998).

For VA compensation purposes, hypertension is considered to 
be 10 percent disabling where diastolic blood pressure 
readings are persistently 100 or more. Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cox v. Brown, 5 Vet. App. 95, 99 
(1993); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  The 
Board notes that during the course of this appeal, the Rating 
Schedule for cardiovascular diseases was amended.  See 62 
Fed. Reg. 65,207-224 (1997) (codified at 38 C.F.R. § 4.104 
(1998)).  However, the revised rating criteria do not result 
in any substantive change to the rating of hypertension that 
would affect the veteran's claim nor any change to the 
minimum diastolic pressure readings required for 
compensation.

With consideration of the foregoing, the Board notes that the 
medical evidence of record does not show the existence of 
hypertension during the veteran's period of service, during 
the one year presumptive period immediately following 
separation from service, or currently.  Absent medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a diagnosis of a current disability, the veteran's claim 
is not well grounded.  Epps, 126 F.3d at 1468; 38 U.S.C.A. § 
5107(a).

Bilateral ankle disability

In May 1987, the veteran was diagnosed with mild left ankle 
sprain.  However, on military separation medical examination 
in October 1987, the lower extremities were normal on 
clinical examination.  In February 1991, he reported that he 
had twisted his left ankle; the assessment was resolving 
injury to the left ankle.  The remaining service medical 
records are negative for complaints or abnormalities 
pertaining to either the left or right ankle and, again, 
there is no competent post-service medical evidence of 
record, including evidence pertaining to the ankles.  Thus, 
absent competent medical evidence of a current disability of 
either ankle, the claims of service connection for a 
bilateral ankle disability is not well grounded and must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability there can be 
no valid claim.").


Left eye disability and residuals of right eye injury

In this case, the medical evidence of record is entirely 
silent for any indication of a left eye disability.  Absent 
competent evidence of a left eye disability in service or 
currently, the claim is not well grounded.  Epps, 126 F.3d at 
1468; 38 U.S.C.A. § 5107(a).

With respect to the claim of service connection for residuals 
of a right eye injury, the Board notes that in August 1992, 
the veteran was treated for a right corneal abrasion.  On 
follow-up later that month, the diagnosis was resolved 
corneal abrasion.  The remaining medical evidence of record 
is negative for residuals of any right eye injury.  Although 
the service medical records document treatment for a right 
eye injury in service, absent competent evidence of a current 
right eye disability, the claim is not well grounded.  
Degmetich, 104 F.3d at 1331-33; Gilpin, 155 F.3d at 1355-56.  

The Board has also considered the fact that the service 
medical records contain notations of refractive error of the 
right eye, prior to the August 1992 corneal abrasion.  
However, refractive error of the eye is not considered a 
disability for VA compensation purposes.  See 38 C.F.R. §§ 
3.30(c), 4.9.  Thus, service connection for a right eye 
disability may not be awarded on this basis.

A bilateral ear disability

In addition to the requirements set forth above, entitlement 
to service connection for impaired hearing is subject to the 
additional requirement of 38 C.F.R. 3.385 (1998), which 
provides that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In this case, there is no medical evidence of record to show 
that the veteran currently has (or ever had) hearing loss of 
either ear to the extent necessary to constitute a disability 
for service connection purposes under the applicable 
criteria.  As the veteran has made no specific allegations 
regarding this claimed disability, the Board has carefully 
reviewed the evidence of record for any indication of a 
bilateral ear disability other than defective hearing.  There 
is no indication in the service medical records, or 
otherwise, of any sort of bilateral ear disability.  As the 
record does not establish that the veteran possesses a 
recognized degree of medical knowledge or training, his own 
assertions that he has a bilateral ear disability are not 
competent.  Espiritu, 2 Vet. App. at 494.  Thus, the 
veteran's claim of service connection for bilateral ear 
disability is not well grounded.  38 U.S.C.A. 5107(a).

An unspecified systemic condition

The veteran has also claimed entitlement to service 
connection for an unspecified systemic condition (claimed as 
"whole body aches at night and in morning").  There is no 
indication in the medical evidence of record that the veteran 
currently has any diagnosed systemic condition to account for 
his subjective complaints of body aches.  In that regard, the 
Board has considered the provisions of 38 C.F.R. § 3.317 
pertaining to undiagnosed illnesses, but finds that this 
provision is inapplicable as the veteran did not have active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Therefore, the Board must conclude 
that the veteran's claim of service connection for a an 
unspecified systemic condition is not well grounded.  38 
U.S.C.A. 5107(a); Brammer, 3 Vet. App. at 225.

Since well-grounded claims of service connection for a left 
knee disability, hypertension, bilateral ankle disabilities, 
residuals of a right eye injury, a left eye disability, a 
bilateral ear disability, an unspecified systemic condition, 
have not been submitted, VA is not obligated by statute to 
assist the veteran in the development of facts pertinent to 
his claims.  38 U.S.C.A. 5107(a).  Nonetheless, VA has a duty 
to notify him under 38 U.S.C.A. § 5103 (a) when the 
circumstances of the case put VA on notice that relevant 
evidence may exist, or could be obtained, that, if true, 
would make the claim 'plausible' and that such. evidence had 
not been submitted with the application.  McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In this case, however, 
the veteran has not identified any available medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


Initial compensable evaluation for low back strain.

Initially, the Board finds that the veteran's claim for an 
initial compensable rating for low back strain is well 
grounded pursuant to 38 U.S.C.A. 5107.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Once it has been determined that 
a claim is well grounded, VA has a statutory duty to assist 
in the development of evidence pertinent to the claim. 38 
U.S.C.A. 5107.  

As set forth above, VA has attempted to satisfy this duty, 
but has not received any cooperation from the veteran.  The 
Court has held that VA's duty to assist the veteran is not a 
one-way street; he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In this case, for the reasons set forth 
above, the Board finds that no further assistance in 
developing the facts pertinent to this claim is required to 
comply with the duty to assist the veteran under 38 U.S.C.A. 
5107(a).  As such, the Board will adjudicate the veteran's 
claim based on the evidence of record.  38 C.F.R. § 3.655.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 4.7 (1998).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran's low back disability has been 
rated by the RO under Diagnostic Code 5295.  Under that code, 
a 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 percent 
rating is warranted for slight limitation of motion of the 
lumbar spine.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted 
for severe limitation of motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation in warranted for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  This is 
the maximum rating provided in the rating schedule for 
disabilities of the spine absent disabilities resulting in 
complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which are evaluated 
as 100 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286.

In this case, the Board is unable to determine the 
appropriate diagnostic code and rating that is warranted 
because the record lacks the aforementioned specific data 
that the pertinent VA regulations and diagnostic codes 
require to ascertain the degree of impairment.  This is, 
again, due to the veteran's failure to cooperate.  Insofar as 
the record lacks the competent evidence necessary to 
determine whether the requirements for an initial compensable 
rating for low back strain have been met, such a rating is 
not warranted.

Based on the service medical records alone, the Board must 
conclude that the preponderance of the evidence is against 
the claim.  The Board has considered the Court's holding in 
Fenderson, and the application of "staged" ratings 
throughout the period since the claim of service connection.  
However, the lack of evidence during that period precludes 
any evaluation other than noncompensable.


ORDER

Service connection for left knee disability, hypertension, 
bilateral ankle disabilities, residuals of a right eye 
injury, a left eye disability, a bilateral ear disability, an 
unspecified systemic condition is denied.

An initial compensable rating for a low back strain is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

